                         United States District Court
                       Western District of North Carolina
                              Asheville Division

 CHARLES MICHAEL LEDFORD,             )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                1:21-cv-00233-MR
                                      )            1:19-cr-00060-MR-WCM-3
                 vs.                  )
                                      )
 UNITED STATES OF AMERICA,            )
         Respondent(s).               )



DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 28, 2021 Order.

                                               August 28, 2021




         Case 1:21-cv-00233-MR Document 3 Filed 08/28/21 Page 1 of 1
